 PRESSMEN,LOCAL NO. 1Local No. 1, PaperHandlers&Sheet StraightenersUnion,International Printing Pressmen's& Assist-antsUnionofN.A.'andAmerican Bank NoteCompanyand New YorkPaper Cutters'&Book-binders'UnionNo. 119,International Brotherhoodof Bookbinders,AFL-CIO? Case 2-CD-445March 20, 1973DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by American Bank Note Company,hereinafter referred to as the Employer, alleging aviolation of Section 8(b)(4)(i)(ii)(D) by the PaperHandlers. Pursuant to notice, a hearing was held onJuly 27, 31, and August 16, 1972, in New York, NewYork, before Hearing Officer Lawrence A. Diner-stein.The Employer, the Paper Handlers, and thePaper Cutters, appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed.Upon the basis of the entire record in this case, theBoard makes the following findings:I.THE BUSINESS OF THE EMPLOYERThe parties stipulated that American Bank NoteCompany is a New York corporation with itsprincipal place of business at Garrison Avenue andTiffany Street, Bronx, New York, and has plantslocated inMassachusetts, Illinois,Canada, andEngland,where it is engaged in the printing ofsecurity documents, currencies and travelers checks.During the past year the Employer received at itsNew York place of business in excess of $1,000,000,ofwhich in excess of $50,000 was received fromcustomers for goods shipped outside the State ofNew York. During the same period the Employerpurchased and had delivered to its New York plantfrom suppliers located outside the State of New York1Hereinafter referred to as Paper Handlers2Hereinafter referred to as PaperCuttersTheBoard has beenadministratively advised that the International Brotherhood of Bookbind-501supplies and materials valued in excess of $50,000.We find, accordingly, that the Employer is engagedin a business affecting commerce within the meaningof Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionin this proceeding.II.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the PaperHandlers and the Paper Cutters are labor organiza-tions within the meaning of the Act.III.THEDISPUTEA.Background and Facts of the DisputeThe Employer is engaged in the printing of varioussecuritydocuments, including stock certificates,bonds, foreign currencies, government food coupons,off-track betting tickets, and various other docu-ments related to the printing of securities. Theprinting of such securities is accomplished primarilythrough the intaglio printing process. Although theEmployer has plants located in Massachusetts,Illinois,Canada, and England, only its Bronx, NewYork, plant is involved in this proceeding.In view of the negotiability of the documents whichtheEmployer prints, some security measures arerequired with respect to the work area, the materialprinted, and the storage of the printed documents.The Employer has had collective-bargaining agree-ments with both the Paper Handlers and the PaperCutters for many years. The Employer first signed acontractwith the Paper Handlers in 1941. Thecurrent agreement is effective June 1, 1971, to April30, 1974. The latest agreement between the Employerand the Paper Cutters is effective January 1, 1971, toDecember 31, 1973. The Paper Handlers representsthoseemployees in the plant known as paperhandlers,while the Paper Cutters represents theutilitymen. In the past, members of the PaperHandlers have been responsible for the movement ofpaper within the Employer's plate printing depart-ment, while members of the Paper Cutters have beenresponsible for the movement of paper within thefinishing department. Prior to the present dispute, allthe paper used in the plant was in sheet form ratherthan in rolls, and members of the Paper Handlershave never been engaged in the movement of sheetpaper within the finishing department or to and fromstorage areas.The Employer's printing process often begins withthemovement of paper to the plate printingers,AFL-CIO, and the Lithographers and Photoengravers InternationalUnionmerged on September 4, 1972, to become the Graphic ArtsInternational Union202 NLRB No. 63 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment or the finishing department. If the paperisdestined for the plate printing department, a paperhandler moves it to the press in the plate printingdepartment. If the paper is to be delivered directly tothe finishing department, a paper handler moves thepaper to a designated drop point within the finishingdepartment.Any further movement of the paperwithin that department is performed by the utilitymen represented by the Paper Cutters.The paper handlers are in charge of the movementof paper in the plate printing department and themovement of rolls of waxed paper on which printedstock is left to dry. After the printed matter isremoved from the rolls, it is usually moved by thepaper handlers to a drop point within the finishingdepartment. The utility men move the paper throughthe various stages within the finishing department.Whenever more sheet stock is left at the drop pointin the finishing department than can be processedimmediately, it is moved to a storage area within thefinishing department. If the drop point becomesovercrowded, the utility men move the excess stockto the storage area. Thereafter, the utility menremove the stock from the storage area as needed.In 1969, the Employer developed a new printingprocess which provided for the use of rolls of paperrather than sheet paper. Such change was a result oftheEmployer's development of a new press andfinishing machine process called Web Rotary Intaglio(Printing,hereinafter referred to asWRIP. Theneed for printing on roll paper arose as the result ofcomputer printing units which required that securi-ties be supplied in a form to be used in computerprintout equipment. The Employer assigned to thepaper handlers the work of moving rolls of paper toand from the WRIP press in the plate printingdepartment. The work of moving paper rolls to andfrom the WRIP finishing machine in the finishingdepartment was assigned to the utility men.The WRIP finishing machine was installed in acaged area in the finishing department and was putinto operation in February or March 1970. A droparea was designated next to such machine and withinthe caged area. The first major test of the WRIPmachines included a three-part order that requirednearly 8 months to complete. The present dispute didnot arise until more than half of this order wascompleted, in October 1970, when a storage area forrollsof paper was created in the finishing depart-ment. The necessity for such area arose when thesalesof securities fell off and the Employer wasinstructed to slow down its production.When the WRIP process was first instituted, thePaper Handlers claimed the work of placing theshafts through the core of the rolls of paper andthereafter mounting the rolls on the WRIP finishingmachine. As a result of the Paper Handlers insist-ence,and to avoid a halt in production, theEmployer made the assignment. The dispute betweenthe Paper Handlers and another affiliate of the sameInternational became the subject of an attemptedsettlementwhich failed. Thereafter, the Employerfiled a charge with the Board and the dispute wassettledwhen the Paper Handlers withdrew its claimto the shafting work.The storage area which was created to accomodatethe pileup of work in the finishing department in thefallof 1970 was a small room located around thecorner from the WRIP finishing line. Thereafter, thepaper handlers were permitted to deliver the rollsdirectly to the new storage area because it was only15 or 20 feet away from the drop area. The Employerpermitted the paper handlers to continue to move therolls into the new storage area after it met with thePaper Handlers representative who insisted that itsjurisdictional demands had to be met. The Employerthereafter filed a charge with the Board in a disputewhich involved the Paper Handlers and anotheraffiliateof the same International. However, thePaper Cutters was not involved. After settlement ofthe dispute, the Employer notified the Paper Han-dlers by letter that any further movement of paperwithin the finishing department after the paperhandlers had moved the paper to the drop areawould be performed by the utility men who weremembers of the Paper Cutters. The temporarystorage area near the WRIP finishing machine wasdiscontinued inMarch 1970. The Employer hassubsequently designated permanent storage areas forrollson floors different from that on which theWRIP finishing machine is located. It has designatedthese storage areas as part of the finishing depart-ment. The utility men represented by the PaperCutters have always performed the work of movingthe rolls of paper from the drop point in the finishingdepartment to the various storage areas and fromthose same storage areas back to the drop point. Athearing time, the Employer had nearly 300 rolls ofpaper located in those storage areas designated foruse by the finishing department.B.TheWork in DisputeThe disputed work involves the assignment of thehandling of rolls of paper after delivery to the droppoint in the finishing department of the plant inBronx,New York,including the movement of rollsof paper within the finishing department from thedrop point to storage areas and from the storageareas to the drop point. PRESSMEN,LOCAL NO. 1C.The Contentions of the PartiesThe Paper Handlers contends that the Boardshould award the work to its members because theyare perfectly competent to perform the work as theydid for a period of 9 months with no harmful effectsto the Employer; that its contract gives it jurisdictionover the work; that the Employer seeks to assign thedisputedwork to the Paper Cutters because itsmembers receive lower rates of pay; that, after thePaper Handlers dispute with another affiliate of thesame International over the right to shaft the roll, adispute which was resolved through settlement in thelatter part of 1969, it was the understanding of thePaper Handlers that, while they had conceded theshafting work to the affiliate, they would still handlethe paper to and from the presses and any depart-ments within the plant as in the past; that it had beenwithin the jurisdiction of Paper Handlers to distrib-ute paper from department to department and forthe Paper Cutters to move paper solely within its ownfinishing department; that because of the introduc-tion of the new WRIP process, the members of thePaper Cutters go from floor to floor moving rolls ofpaper from so-called storage areas in various parts ofthe building; that initially the designated area wasclose to the WRIP finishing line and Paper Handlerswas assigned the work of bringing the rolls to thatarea; and that after the permanent storage areas weredesignated the Paper Handlers was stripped of thework.The Employer contends that the language of thecontract favors the assignment of the work to thePaper Cutters because the Paper Handlers contractdoes not mention the finishing department; thatEmployer's Bronx plant is unique because the WRIPprocess and machines used there were invented bythe Employer; that because of the negotiability of thecertificates, currencies, and travelers checks printedby the Employer, security is an importantelement intheplanning of product flow in the plant and,therefore, rolls of paper within the finishing depart-ment should be stored by the members of the PaperCutters because they will remain in the finishingdepartment for the rest of their shift; and that thePaper Cutters members, or utility men, have alwaysbeen responsible for the movement of paper withinthe finishing department, while the paper handlersmoved paper within the plate punting department,and therefore the Employer's assignment of thedisputed work is consistent with past practice at itsplant.The Paper Cutters contends that, with the excep-tion of a 3-month period in the fall of 1970, the work503in dispute has always been done by its members; thatsuch members have always moved all paper withinthe finishing department, both sheet and roll paper;thatmost of the paper in the department is sheetpaper and only a small fraction of the paper is in rollform; that the Employer's assignment of the disputedwork to the Paper Handlers' for the 3-month periodwas a variance from normal, a result of the threat bythe Paper Handlers that was involved in anotherwork dispute with the Employer; and that after suchdisputewas settled the Employer reassigned thedisputed work herein to the Paper Cutters.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.The record shows that at a meeting held on June19,1972, and attended by representatives of theEmployer and the Paper Handlers, McConnin, theEmployer's director of labor relations, stated that theEmployer would not change the assignment of thedisputedwork,notwithstanding that the PaperHandlers insisted that it be given jurisdiction of allmovement of the partially printed rolls of paperwithin the finishing department up to the pointwhere the paper emerged, fanfolded, from the WRIPfinishing machine.When the Employer's representa-tives remained firm in their determination not toreassign the work, Hunt, the Paper Handlers repre-sentative, stated that unless the work was reassignedto the Paper Handlers he would call a work stoppage.We find that the Paper Handlers, through itsBusiness Representative Hunt, threatened to cause awork stoppage with an object of forcing or requiringtheEmployer to assign the disputed work tomembers of the Paper Handlers rather than tomembers of the Paper Cutters. On the basis of theentire record, we conclude that there is reasonablecause to believe that a violation of Section 8(b)(4)(D)has occurred and that the dispute is properly beforethe Board for determination under Section 10(k) ofthe Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingconsideration to various relevant factors. The Boardhas held that its determination in a jurisdictionaldispute is an act of judgment based on commonsenseand experience, reached by balancing those factorsinvolved in a particular case.33InternationalAssociation of Machinists, Lodge No 1743, AFL-CIO (J AJones Construction Company),135 NLRB 1402. 504DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Certification and collective-bargainingagreementsThere is no evidence in the record that any of theunionsinvolved herein, nor any other labor organiza-tion,has been certified to represent any of theEmployer's employees.Although both the Paper Handlers and the PaperCutters have had contracts with the Employer formany years,it isclear from the record that, althoughthese contracts cover workers who move paper, noneof the contracts specifically covers the work indispute.It is clear from the record that the factors ofcertification and contract are not relevant herein.2.Company and industry practicesThe record shows that there is no uniform patternwith respect to the movement of paper in other shopsin which both Unions represent employees. In viewof the facts that the Employer designs many of itsmachines, including the WRIP machines, the Em-ployer's operation is unique and, therefore, industrypracticewould not be a relevant factor herein.As to company practices, the record shows that themovement of paper within the finishing departmenthas been performed by the utility men, members ofthe Paper Cutters, for more than 12 years. The PaperHandlers, or its members, has been responsible forthemovement of paper within the plate printingdepartment. However, the record also shows that fora period of approximately 3 months, from October1970 to January 1971, part of the disputed work wasperformed by members of the Paper Handlers. Thereistestimony in the record that this temporaryvariance from the Employer's customary practicewas a result of the Paper Handlers threat to stopwork on the first large order involving the WRIPprocess if the Paper Handlers did not handle the rollsfor the WRIP finishing machine. When the Employ-er filed charges with the Board, the dispute betweenthe Paper Handlers and another affiliate of the sameInternational was settled, and the Employer termi-nated the paper handlers' practice of moving paperto and from the temporary storage room in thefinishing department. During this period, the tempo-rary storage area was approximately 20 feet from thepreviously established drop area and constituted nomore than an extension of the drop area. Moreover,there is testimony that none of the security problemsinvolved in the movement of the paper to the presentstorage areas, which are within the finishing depart-ment though on floors different from the one onwhich the WRIP finishing machine is located, existedduring this short period when the members of thePaper Handlers were handling the rolls.The record also shows that in August 1970 largenumbers of rolls of paper piled up in the plateprinting department until the general superintendentof printing returned from Europe. Upon his return tothe plant, he ordered that the rolls be delivered to thefinishing department, and the members of the PaperHandlers took the rolls directly to the temporarystorage area next to the WRIP finishing machine.There is further testimony that this action wasnecessary because there were too many rolls involvedto allow them to be accumulated in the usual droparea.InMarch 1971, the room adjacent to the WRIPfinishing machine was abandoned as a storage room,and new storage areas were designated in variouslocations in the plant including some that werelocated several floors away. Although the PaperHandlers claim that the Employer's superintendentsent a letter to the Paper Handlers in which he statedthat there would be work for a paper handler whenthe Employer operated three or more finishing lines,the same superintendent testified at the hearing that,in his letter, he was referring to the shafting of rolls,not the disputed work, and that his letter was only asuggestionofapossible settlementwhichwasrejected by the Paper Handlers.Finally, the parties are in agreement that the factorof area practice is not controlling herein in view ofthe uniqueness of the Employer's operation, since itinvented theWRIP finishing machine which is notused in any other plant.Itwould appear that the factor of companypractice favors the assignment of the disputed workto the Employer's employees who are utility men andmembers of the Paper Cutters. Accordingly, we findthat company practice favors the continued assign-ment of the work to the Employer's employeesrepresented by the Paper Cutters.3.Relative skills, economy, and efficiency ofoperationsThe record reveals that no special skills arenecessary for the performance of the work and thatthe employees represented by either labor organiza-tion are capable of doing the work. Thus, the factorof relative skills would not appear to be controlling.As to the economy and efficiency of operationsfactors, the record shows that the work shifts in theplate printing department and the finishing depart-ment are not the same, since the plate printingdepartment regularly runs on two 7-hour shiftsscheduled for 5 days per week, while the WRIPfinishing is usually accomplished on a rush basis,with the WRIP finishing machine running aroundthe clock on two 12-hour shifts, and through the PRESSMEN,LOCAL NO 1505weekend. Thus, if the paper handlers were assignedthe disputed work they would be required to workwhen the plate printing department was closed,through the night and on weekends. Also, theassignment of the disputed work to the paperhandlerswould result in their performing severalhours' work while moving the rolls of paper andthereafter remaining idle since they would not bepermitted to perform other work in the finishingdepartment.The record also shows that, because of thenegotiabilityof the certificates, currencies, andtravelers checks printed by the Employer, security isan important element in the planning of product flowin the Bronx plant. Many documents are transportedfrom place to place within the plant in locked boxes.In the finishing department, both the sheet stockfinishing machines and the WRIP finishing machineare completely enclosed in cages and protected withalarms. The Employer has maintained strict account-ability within the department in order to determineinwhich department missing sheets may have beenlost.A system of blind counts, whereby paper leavingany department is counted and the count is sent to acentral tracing department, has been used by theEmployer to avoid loss of securities. Clearly, therecord shows that the assignment of the disputedwork to the members of the Paper Handlers wouldlessen the Employer's departmental control over thesecurities,since the paper handlers would haveaccess to certain areas of the finishing department.Thus, it would appear that the factor of efficiencyof operation favors the assignment of the disputedwork to the Employer's employees who are utilitymen and members of the Paper Cutters.ConclusionsHaving considered all pertinent factors, we con-clude that the factors, including company practiceand efficiency of operation, favor awarding the workto the employees of the Employer who are presentlyperforming the disputed work, and we shall deter-mine that they are entitled to perform the work indispute.Accordingly, on the basis of the entire record, weshall determine the existing jurisdictional controver-sy by awarding to the employees represented by thePaper Cutters, rather than to the employees repre-sented by the Paper Handlers, the handling of rollsof paper after delivery to the drop point in thefinishing department of the plant in Bronx, NewYork, including the movement within the finishingdepartment of rolls of paper from the drop point tothe storage areas and from the storage areas to thedrop point. In making this determination, we areassigning thework to the employees who arerepresented by the Paper Cutters and not to thatUnion or its members. Our present determination islimited to the particular dispute which gave rise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees of American Bank Note Company,who are currently represented by New York PaperCutters'& Bookbinders' Union No. 119, GraphicArts International Union, are entitled to perform thework of the handling of rolls of paper after deliveryto the drop point in the finishing department of theplant in Bronx, New York, including the movementwithin the finishing department of rolls of paperfrom the drop point to the storageareasand from thestorage areas to the drop point.2.Local No.1, Paper Handlers & Sheet Straight -enersUnion, International Printing Pressmen's &AssistantsUnion of N.A., is not entitled, by meansproscribed by Section 8(b)(4)(D) of the Act, to forceor require American Bank Note Company to assignthe disputed work to its members rather than toemployees represented by the Paper Cutters.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local No. 1, PaperHandlers & Sheet Straighteners Union, InternationalPrinting Pressmen's & Assistants Union of N.A.,shall notify the Regional Director for Region 2, inwriting, whether or not it will refrain from forcing orrequiring American Bank Note Company, by meansproscribed in Section 8(b)(4)(D), to assign thedisputedwork to its members rather than toemployeeswho are presently working for theEmployer and who are members of the PaperCutters.